
	
		III
		112th CONGRESS
		2d Session
		S. RES. 608
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2012
			Mr. Udall of New Mexico
			 (for himself, Mr. Brown of Massachusetts,
			 Mr. Begich, Mrs. Murray, Mr.
			 Bingaman, and Ms. Murkowski)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the establishment of a
		  President's Youth Council.
	
	
		Whereas the unique perspectives and insights of young
			 people, especially young people who have participated in a public
			 policy-related program, outreach initiative, internship, fellowship, or
			 congressionally sponsored youth advisory council, are essential to ensure that
			 investments made by the Federal Government in youth services are effective and
			 efficient;
		Whereas existing outreach and engagement mechanisms of the
			 Federal Government are often designed in ways that inhibit participation by,
			 and lead to the under-representation of, young people in the policy-making
			 process; and
		Whereas numerous Members of Congress, Governors, State
			 legislatures, mayors, and city councils have created youth councils that have
			 proven to be an effective means of receiving input from young people, which
			 leads to more effective and efficient investments in youth services: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 establishment with private funds of a President's Youth Council to—
				(A)advise the
			 President and the executive branch on the perspectives of young people;
				(B)suggest ways to
			 make investments by the Federal Government in youth services more effective and
			 efficient; and
				(C)provide
			 recommendations on issues that will affect the long-term future of the United
			 States;
				(2)recommends that
			 the members of the President's Youth Council be young people who—
				(A)are appointed by
			 the President, the majority leader and minority leader of the Senate, and the
			 Speaker and minority leader of the House of Representatives;
				(B)are between 16
			 and 24 years of age;
				(C)have participated
			 in a public policy-related program, outreach initiative, internship,
			 fellowship, or congressionally sponsored youth advisory council;
				(D)can
			 constructively contribute to policy deliberations;
				(E)can conduct
			 outreach to solicit the views and perspectives of peers; and
				(F)have backgrounds
			 that reflect the racial, socioeconomic, and geographic diversity of the United
			 States; and
				(3)recommends that
			 the President's Youth Council as a whole undertake activities to solicit the
			 unique views and perspectives of young people and bring those views and
			 perspectives to the attention of Congress and the head of each department or
			 agency of the Federal Government.
			
